Citation Nr: 0124742	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-12 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had recognized service in the Philippine Army 
from December 1941 to September 1942, and from April 1945 to 
June 1946.  He was a prisoner of war (POW) of the Japanese 
government from April to September 1942.  He died on 
September [redacted], 1996.  The appellant is his widow.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The appellant timely perfected an 
appeal on this issue.

In June 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  


FINDINGS OF FACT

1.  The veteran is shown to have died on September [redacted], 1996, 
from cardiorespiratory arrest secondary to lung disability, 
according to the death certificate.

2.  At the time of death, service connection was in effect 
for an old healed malunited fracture of the right distal 
radius, and non-united fracture of the right ulnar styloid 
process with limitation of motion of the right wrist, rated 
as 10 percent disabling.

3.  The veteran did not have a cardiovascular or lung 
condition while in service or for many years thereafter.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate that a 
physical examination in April 1945 noted normal lung and 
cardiovascular examinations.  A chest x-ray was normal.  
Chest x-rays dated in June 1950 and October 1967 were normal.  

A private physician stated that in July 1977, sputum test for 
tuberculosis was positive.  

A VA POW protocol examination was commenced in October 1984.  
The veteran stated that hypertension was diagnosed 12 years 
previously.  The veteran also stated that he had smoked a 
half a pack of cigarettes a day for the past 40 years.  A 
chest x-ray dated in November 1984 noted normal heart and 
lungs.  The final pertinent diagnosis rendered in January 
1985 was hypertension.  The examiner concluded that there was 
no medical evidence of the existence of any disability 
resulting from nutritional deficiencies, forced labor or 
inhumane treatment while the veteran was a POW.  

Outpatient treatment records dated in February 1990 showed a 
consultation for chronic obstructive pulmonary disease, for 
which the veteran was prescribed anti-tuberculosis 
medication.  The veteran was hospitalized from December 1990 
to January 1991.  Hypertensive arteriosclerotic heart disease 
was diagnosed; the examiner gave the approximate date of 
onset of 1977.  Pulmonary tuberculosis was also diagnosed, 
with a date of onset of November 1990.  

A POW protocol examination was conducted in June 1996.  It 
was noted that the veteran had a chronic cough, was a chronic 
smoker and had asthma.  The pertinent diagnoses were 
hypertensive arteriosclerotic heart disease and chronic 
bronchitis with emphysema.  

In a July 1996 decision, the RO denied, in part, service 
connection for ischemic heart disease on the basis that 
examinations during and shortly after service were negative 
for heart disease and that the veteran's heart disease began 
many years after service.  

The veteran died on September [redacted], 1996, from 
cardiorespiratory arrest secondary to lung disability, 
according to the death certificate.  An autopsy was not 
performed.  At the time of death, service connection was in 
effect for an old healed malunited fracture of the right 
distal radius, and non-united fracture of the right ulnar 
styloid process with limitation of motion of the right wrist, 
rated as 10 percent disabling.

A hearing before a Member of the Board was conducted in June 
2001.  The appellant stated that she met the veteran in 1956, 
that he was always coughing and that she always suspected 
that he had a lung condition.  The appellant also stated that 
the veteran told her his coughing started when he suffered 
from malaria when he was a POW.  She also maintained that the 
veteran was first treated for a lung condition when he was 
hospitalized in late 1959 or early 1960.  The veteran's son 
also testified that the veteran told him his lung condition 
started when he was a POW.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, minor service-connected disabilities of a static 
nature or not materially affecting a vital organ would not be 
held to have contributed to death primarily due to unrelated 
disability.  In the same category would be service-connected 
disease or injury of any evaluation, even 100 percent 
disabling, but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital bodily functions.  See 38 C.F.R. § 3.312(c)(2).  
The Board notes that the veteran's service-connected right 
arm condition is such a disability.  In addition, there is no 
medical evidence of record that the condition contributed to 
his death nor does the appellant contend that it did.  

The complete medical evidence, to include the service 
examination, does not show that any cardiovascular or 
pulmonary disability is relatable to the veteran's active 
service.  The first medical indication of any cardiovascular 
or lung abnormality was dated in the 1970's.  

The Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the positive 
evidence in favor of the claim is in relative balance with 
the weight of the negative evidence against the claim.  The 
appellant prevails in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 C.F.R. § 3.102.  See Gilbert v. 
Derwinski, 1 Vet.  App. 49 (1990).  In this case, as detailed 
above, the preponderance of the evidence shows that the cause 
of death was not incurred in or aggravated by active service, 
is not related to any inservice disease or injury, was not 
causally related to service connected disability, and was not 
worsened or increased in severity by any service connected 
disability.  The Board notes that the assertions of the 
appellant and her son that the veteran's lung condition began 
when he was a POW are not probative to the issue because they 
are not medically competent to provide an opinion regarding 
the onset of a disease.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  The Board also notes that medical 
examinations contemporaneous with his POW confinement and for 
many years thereafter are negative for any heart or lung 
condition.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to an appellant and her 
representative and specified duties to assist appellants in 
the development of their claims.  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Upon 
careful review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
rating decision and statement of the case provided to both 
the appellant and her representative satisfy the requirement 
at § 5103A of the new statute, and the implementing 
regulations, in that they clearly notify the appellant of the 
evidence necessary to substantiate her claim; specifically, 
the need for competent clinical evidence relating any claimed 
or shown cause of death to an incident of active service 
and/or to service connected disability.  Additionally, the 
Board finds that the duties to assist provided under the new 
statute at § 5103A, and the implementing regulations, have 
also been fulfilled in that all evidence and records 
identified by the appellant as plausibly relevant to her 
claim have been collected for review, to include all 
obtainable terminal medical records, and all VA and private 
medical records proximate to death or possibly relevant to 
the causes of the veteran's death.  The appellant has not 
indicated the existence of any salient evidence that has not 
been obtained and reviewed.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

